El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
Los esposos recurridos, vecinos de Mayagüez, presentaron ante el Tribunal Superior de aquella Sala de su domicilio, demanda de daños y perjuicios por libelo contra la corpora-ción editora del periódico “El Vocero de Puerto Rico” predi-cada en la Ley de Libelo y Calumnia de 1902 (32 L.P.R.A. see. 3141 y ss.) y en el Art. 1802 del Código Civil (31 L.P.R.A. see. 5141), en cuyo escrito alega el demandante haber sido difamado, expuesto al desprecio del pueblo, pri-vado de la confianza públiea y trato social y afectado en su reputación y privacidad por una noticia y reportaje publicado en dicho diario, que le imputa falsamente la comisión de un delito.
El periódico demandado solicitó traslado del pleito para la Sala de San Juan por ser en esta ciudad Capital donde se imprime y publica, invocando el Art. 79 del Código de En-juiciamiento Civil. La Sala de Mayagüez denegó el traslado y al recurrir el periódico, expedimos certiorari, toda vez que se suscita la cuestión de competencia determinada por el lugar donde el demandado realizó el supuesto acto dañoso y no por aquél donde se sufrió la pérdida. Santos v. Porto Rican Express Co., 52 D.P.R. 571, 572 (1938); Castellón v. Padín, 59 D.P.R. 275, 278-9 (1941).(1)
La parte demandante se ha circunscrito a una sola acción civil contra el periódico promovida en el tribunal de su domicilio al que acude en primer término para reivindicar *852su nombre y derecho de intimidad. No puede tomarse su de-manda, estrictamente limitada al foro de Mayagüez, como recurso al amparo de la regla de derecho común de causa de acción múltiple que reconoce una razón de pedir remedio por cada ejemplar del periódico vendido o entregado. Prosser, The Law of Torts, pág. 769, ed. 1971; Restatement of the Law of Torts, Vol. 3, Sec. 578; Salmond, The Law of Torts, pág. 201, ed. 15a (1969). Dicha norma no tiene vigencia en Puerto Rico donde consideramos que la protección de la dig-nidad humana contra ataques abusivos, y del derecho de in-timidad es factible sin acudir a remedios que puedan resultar en mengua y erosión de la libertad de prensa. La dignidad del ciudadano y la libertad de palabra son sujetos del orde-nado equilibrio de intereses que informa el régimen constitu-cional. Estos valores preeminentes están resguardados por la “regla de la publicación única” o unitaria que adoptamos, según la cual la edición completa del periódico, revista o libro se considera una sola publicación que da lugar en caso de libelo, a una sola causa de acción, quedando la extensión del agravio, la distribución y circulación como elementos valora-tivos de daños. Prosser, ante, pág. 769; Restatement of the Law, Second, Torts, Tentative Draft No. 20,197k, sec. 577A.
Preceptúa el Art. 79 del Código de Enjuiciamiento Civil (32 L.P.R.A. sec. 405) que han de verse en el distrito en que la causa del litigio, o alguna parte de ella, tuvo su origen, los pleitos para recobrar daños y perjuicios de acuerdo con los Arts. 1802 y 1803 del Código Civil (31 L.P.R.A. secs. 5141 y 5142), o a virtud de cualquier otro precepto de ley. La enmienda introducida a este Art. 79 por Ley Núm. 18 de 11 de abril de 1935, trajo a su ámbito las acciones fundadas en libelo. Zayas Pizarro v. Molina, 48 D.P.R. 920 (1935); Usera v. Luce & Co., 58 D.P.R. 290, 298 y ss. (1941). Si bien el periódico se imprimió en San Juan el impacto generador del daño no cobra relieve real hasta que el periódico se vende y circula en Mayagüez desplegando su contenido ante los lee-*853tores que conocen y conviven con los demandantes. De modo que como “causa de litigio” tiene mayor dimensión la distri-bución en Mayagüez que la impresión en San Juan y es com-petente para conocer del pleito la sala de Mayagüez donde esa parte principal de la causa del litigio tuvo su origen. Se trata de “causa” y no exclusivamente del lugar donde se sufre el daño a que se limitaron las decisiones en Zayas Pizarro v. Molina, Santos v. Porto Rican Express Co., y Castellón v. Padín, ante.
No es gravoso para la libertad de prensa ventilar un pleito de libelo en la sala correspondiente al domicilio del deman-dante, lugar donde su reputación alcanza valía y estima, o decae en la opinión pública.
En un país de 3,600 millas cuadradas (2) como el nuestro, con un moderno sistema vial, la sala de justicia más lejana de un periódico editado en San Juan está a escasamente 11/2 hora en automóvil, y con los superiores recursos que el perió-dico tiene a su disposición en cualquier Sala del Tribunal General, no vemos justicia en obligar a la parte más débil, que es al mismo tiempo la parte pasiva en el desencadenamiento de hechos que dan lugar al pleito, a litigar en foro extraño a su residencia. Un periódico, que además de instrumento de información y de libre discusión de ideas, es una empresa más o menos lucrativa que vende y recauda el precio de sus ediciones que circulan en Mayagüez, no debe evadir la com-petencia de esta Sala en cuya demarcación territorial circula prestando un valioso servicio, pero también haciendo negocios.
Después que la Constitución de 1952 organizó los tribunales de Puerto Rico en sistema unificado en lo concerniente a jurisdicción, funcionamiento y administración, están fuera de lugar las interpretaciones técnicas que antaño dis-*854tribuían la competencia entre islas de jurisdicción. (3) Tam-poco puede valorarse esta cuestión a la luz de precedentes nor-teamericanos que repudian la idea de permitir a un deman-dante en libelo la ventaja indebida de escoger el foro que es-time de mejor prospecto para el éxito de su causa en tér-minos de cuantía de daños contra el periódico. Esa es proba-blemente una razón válida en aquellas jurisdicciones donde las acciones civiles pueden ventilarse ante un jurado que por pura solidaridad con su vecino el demandante se inclina a traer un veredicto inmerecido o exagerado contra el periódico. En Puerto Rico, sin embargo, el tribunal de derecho que juzga un caso de libelo tiene una excepcional y uniforme objetividad en todas sus Salas.
Habiendo advenido Puerto Rico a la integración jurisdiccional de su sistema judicial, los antiguos criterios sobre “sala competente” están bajo exigente proceso de revisión que reconoce la preeminencia de un valor de justicia sobre las nociones geográficas o territoriales.

Se anulará el auto expedido. Confirmada.

El Juez Presidente Señor Trías Monge emitió opinión disidente.

Para una estimación integral del desarrollo del concepto de sala competente en acciones por daños y perjuicios, deben verse, además, Zayas Pizarro v. Molina y Usera v. Luce & Co., citados en esta opinión.


En casos de daños por libelo son los abogados los que principal-mente han de moverse de una sala a otra a defender el periódico. Designar a San Juan como foro obligado resulta en conveniencia para los abogados de una parte, sin aparente provecho especial para la libertad de prensa.


Si tm periódico de circulación general es bueno para satisfacer el debido proceso en el emplazamiento por edictos que autoriza la Regla 4.5 de Procedimiento Civil, su función tiene un adicional nexo a la competencia general del tribunal de primera instancia que excluye su reclamo de San Juan como foro único.